DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 9/21/2021 are as follows: 
Claims 1-12 are pending;
Claims 8-12 are withdrawn from consideration;
Claims 1-7 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa (US2004/0226513A1, as previously cited) in view of Goodwin (US2002/0104205A1, as previously cited).
Re Claim 1. Inagawa teaches a wafer cassette (310) comprising (Figure 3): 
a wall (outer wall connected to 317) supporting (via 317) a plurality of cold plates (302), the wall allowing access to a front side of at least some of the cold plates so that a wafer (128) can be positioned adjacent the front side of the cold plates (Figure 3); 
a heater (304) (Figure 3);
a plurality of lift pins (402) positioned within the cold plate (Figures 3, 4B; Support pins 402 are on plates 302, 304 and move via lift mechanism 320). 
Inagawa teaches temperature controlled zones (306) (Figure 3) but fails to specifically teach a reflector adjacent a back side of at least some of the cold plates, the reflector separated 
However, Goodwin teaches a reflector (60, 62) adjacent a back side of at least some of the cold plates (12 is equivalent to 302 of Inagawa), the reflector separated from the back side of the cold plate by at least one thermal break (Figure 2A illustrates a gap, thus a thermal break exists between the two components); and a heater (30, 32) adjacent a back side of the reflector, the heater separated from the back side of the reflector by at least one thermal break (Figure 2A illustrates a gap, thus a thermal break exists between the two components) so that there is a gap between a back side of the heater and the front side of an adjacent cold plate (Figure 2A; Paragraphs 25-26, 35-36).  Goodwin teaches the benefits of a reflector and heater assembly is to focus the radiant energy from the heating elements (Paragraph 35).  When Goodwin is combined with Inagawa, the resulting combination would be the reflector and heater assembly of Goodwin would be located above each substrate 128 to provide enhanced heating of the substrates.
Therefore, in view of Goodwin's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a reflector and heater assembly to the cassette of Inagawa in order to provide focused heating of the substrates, thereby enhancing the heating of the substrates (Paragraph 35 of Goodwin)

Re Claim 2. Inagawa as modified by Goodwin teach each of the plurality of cold plates comprises at least one fluid channel through a body of the cold plate (Inagawa Paragraph 33 teaches coolant conduits for heat transfer fluid). 
Re Claim 5. Inagawa as modified by Goodwin teach the gap between the front side of the cold plate and the back side of the heater (Inagawa Figure 3; Goodwin Figure 2A) but fails to specifically teach the gap is in the range of about 2 mm to about 50 mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the gap in the range of about 2 mm to about 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the gap in the range of about 2 mm to about 50 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the gap is the variable and the result is the amount of heat transfer from the heater element, wherein a decreased gap increases heat transfer and an increased gap decreases heat transfer.
Re Claim 6. Inagawa as modified by Goodwin teach the heater is a resistive heater (Inagawa Figure 3, Paragraph 33 teaches using resistive heating; Goodwin Paragraph 23 teaches using resistive heating). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa (US2004/0226513A1, as previously cited) in view of Goodwin (US2002/0104205A1, as previously cited) and in further view of Liang (CN202003971, as cited in the IDS).
Re Claims 3 & 4.  Inagawa teaches coolant channels in the cold plates (Figure 3; Paragraph 33) but fails to specifically teach the at least one wall comprises a supply manifold in fluid communication with the fluid channels in the body of the cold plate and the at least one 
However, Liang teaches a wafer cassette comprising a wall (1) with supply manifold (5) and return manifold (6) to the heat transfer channels (3) in the plurality of cold plates (2) (Figure 1; Abstract).
Therefore, in view of Liang's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a supply and return manifold in the wall of Inagawa in order to efficiently distribute the heat transfer fluid in a confined space. Additionally, in view of Liang's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a supply and return manifold in the wall of Inagawa in order to protect the fluid conduits from damage by locating them inside the wall, rather than having multiple exposed conduits and couplings that could be damaged.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inagawa (US2004/0226513A1, as previously cited) in view of Goodwin (US2002/0104205A1, as previously cited) and in further view of Kaneyama (US2012/0091110A1, as previously cited).
Re Claim 7. Inagawa teaches the lift pins (402) (Figure 3) but fails to specifically teach the lift pins have a length sufficient to move a wafer away from the front side of the cold plates by a distance of at least 50% of the gap. 
However, Kaneyama teaches each cold plate (81) comprises lift pins (84) have a length sufficient to move a wafer away from the front side of the cold plates by a distance of at least 50% of the gap (Figure 6; Paragraphs 77, 99-101, 106).
.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the reply that “The Office Action analysis is based on an incorrect equivalence allegation. The Office Action equates the reaction chamber 12 of Goodwin with a cold plate 302 of Inagawa. These are not equivalent components and the arrangement of components in Goodwin is not relevant to the arrangement of components in Inagawa”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Inagawa teaches the cold plates and cassette arrangement, wherein Goodwin is relied upon to teach an In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Goodwin solves the problem of providing a heater with a thermal break and is therefore analogous art.  In response to applicant's argument that the reaction chamber of Goodwin is not the same as the cold plate of Inagawa, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Goodwin teaches it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a reflector and heater assembly to the cassette of Inagawa in order to provide focused heating of the substrates, thereby enhancing the heating of the substrates (Paragraph 35 of Goodwin).  Therefore, the applicants’ arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.